     Case 4:19-cv-00310-DCB-EJM Document 26 Filed 11/16/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Albert Dale Lewis,                             No. CV-19-00310-TUC-DCB (EJM)
10                  Petitioner,                      ORDER
11    v.
12    Charles Ryan, et al.,
13                  Respondents.
14
15          IT IS ORDERED that this matter remains referred to Magistrate Judge Eric J.
16   Markovich pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for
17   further proceedings and a report and recommendation. See (Order (Doc. 5) at 4.)
18          Dated this 13th day of November, 2020.
19
20
21
22
23
24
25
26
27
28
